 1

 2

 3

 4

 5

 6

 7

 8                               IN THE UNITED STATES DISTRICT COURT
 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11

12
     BENJAMIN SERRATOS III,                                2:18-cv-0077 MCE KJN P
13
                                             Petitioner,
14
                       v.                                  PROPOSED ORDER
15

16   PEOPLE OF THE STATE OF
     CALIFORNIA,
17
                                           Respondent.
18

19

20              Good cause appearing, IT IS HEREBY ORDERED THAT:

21              1. Respondent’s motion for extension of time (ECF No. 29) is granted; and

22              2. Respondent’s responsive pleading to the petition for writ of habeas corpus shall be

23   filed on or before November 21, 2018.

24   Dated: October 18, 2018

25

26
     /serr0077.ext
27

28
